DETAILED ACTION
This is an office action on the merits in response to the communication filed on 1/09/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-18 are pending and are considered in this office action.


Objection
Figure 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: IP Wrapper 138 in Fig.2 is not supported by the specification because it isn’t clear from Figure 2 if only the box on the left (labelled IP Wrapper 138 at the bottom) is the asset wrapper or if the entirety of the drawing is the asset wrapper or if only certain fields within the IP wrapper are the asset wrapper because the claim language only seems to tie the term to elements 202 and 226 per the specification at paragraphs [0081] and [0102].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  Such claim limitation(s) is/are: a codec authorizing cluster; an encryption-decryption mechanism; a processing circuit; and a blockchain device in claim 1 and 18; and a sub-layer in claim 10 & 13.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1 has the limitations that can be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because for example they use generic placeholders such as “a codec authorizing 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1 & 18 are rejected as being indefinite.  Claim 1 is an apparatus/system claim, which should recite the structural elements.  However, claim 1 also recites non-structural elements such as an asset wrapper (executable document); a codec (executable); a code authorizing cluster (executable), etc; and these elements are considered as non-structural elements.  These non-structural elements are not organized and correlated in such a manner as to present a complete operative device such that they do not commensurate in scope of the recited ecosystem.  Examiner advises Applicant to claim “a non-transitory computer-readable storage device that stores executable instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:….” in order to overcome the rejection.  Applicant may look at application 15/190,890 for examples on how to draft such claims.  Dependent claims 2-17 are also rejected as each depends on claim 1.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   Claim limitation of claim 1, for example, “a codec authorizing cluster configured to initiate……..”; “an encryption-decryption mechanism configured to decrypt……..”; “a native protocol to enable transacting the digital…..” in claim 5; “the blockchain device and the codec authorization cluster……..such that……facilitates a first blockchain instance….” in claim 7; “the first blockchain instance hosts a first asset wrapper….” in claim 8; “a sub-layer 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C.132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the
corresponding structure, material, or acts for performing the claimed function and clearly links or
associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Further, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “asset wrapper”” in claim 1, 2, 4, 6, 8-10 & 12-13 is not clear because the term appears to have no clearly established definition and in looking through the specification the terms that are present in the claim “source information”, “updates”, “referencing of the updates between the first layer and the second layer” are not clearly spelled out.  Paragraphs [0081-0085] describe the fields but does not clearly spell out which of these are part of the asset wrapper.  Figure 5 is also confusing as paragraph [0015] indicates that the figure illustrates a multi-layered structure of managing an asset wrapper (IP wrapper) which at least would appear to tie the term to element 138 of Figure 2 but Figure 5 does not use either the term “IP wrapper” or “asset 

Not Positively Recited element
The “a first blockchain instance and a second blockchain instance” is not positively cited in the limitation, therefore it does not entitle to patentable weight.  For the purposes of claim interpretation, the first blockchain instance is being interpreted as the blockchain layer 502 and the second instance is being interpreted as side-chain layer 504.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 1-18 are directed to an apparatus system (machine).  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites:  a plurality of participant systems; an asset wrapper associated with the digital asset and configured in the form of a multi-layered structure and computer-executable document; a codec configured as a computer executable file and associated with the asset wrapper; a codec 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C 103 as being obvious over Hunn et al. (US20190122317A1; hereinafter: “Hunn”) in view of Feeney (US20160098730A1; hereinafter: “Feeney”).
With respect to claim 1 
Hunn teaches the limitations of:
a plurality of participant systems, wherein the plurality of participant systems comprising at least one of an asset user system, an asset holder system, and an asset mining system ([0004], “Smart contract” systems execute computational logic as a transaction-based state machine in a distributed environment in which all nodes of a distributed ledger or blockchain network process all transactions and enforce state changes on-chain automatically in step with contract logic execution using built-in consensus mechanisms.),
wherein each of the asset user system, the asset holder system, and the asset mining system are associated with respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles;
Examiner’s Note - Non-functional Descriptive Material
Claim 1 recites: “wherein each of the asset user system, the asset holder system, and the asset mining system are associated with respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles”, and that it considers containing non-descriptive material.  The “respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles” are nonfunctional descriptive material because they describe the characteristics of “the asset user system, the asset holder system, and the asset mining system”.  There are no operations that use any of the identifiable profiles; and simply associating the profiles/information are considered as nonfunctional descriptive material.  These characteristics are nor processed or used to carry out any steps or functions that rely on these specific characteristics.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, thus the three public keys are not entitled to any patentable weight.    [T]he critical question is whether there exists any new and unobvious functional 

an asset wrapper associated with the digital asset and configured in the form of a multi-layered structure and computer-executable document ([0054], The system is preferably a “multi-layer” computing environment where the computation layer can facilitate evaluations of a programmable clause as data is received. The system is preferably implemented as a virtual machine (VM) but may alternatively be any suitable execution engine of the computing environment; [0042], the computation environment may be integrated with a multiplicity of blockchain/distributed ledger protocols and instances of each. For example, a data-driven contract executed using the system and method may integrate with two or more ledgers of the same or different protocols at the contract level. This is beneficial as various operations, transactions, and state may be needed to be performed or shared not solely on a single blockchain or distributed ledger (e.g., a tokenized asset transfer may be performed on a first chain/ledger, a payment performed on second chain/ledger, and state shared on a third chain/ledger)
,wherein the multi-layered structure comprises a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer;
Examiner’s Note - Non-functional Descriptive Material
Claim 1 recites: “wherein the multi-layered structure comprises a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer” and that it considers containing non-descriptive 

a codec configured as a computer executable file and associated with the asset wrapper ([0031], The computing environment in one variation is implemented through a VM though any suitable execution engine elements may additionally or alternatively be used; see also [0034].), wherein the codec is executed when an external request for the asset exchange is initiated ([0213],  to enable the Execution Engine 104 to receive and send data to and from integrated resources such as web service or other APIs, edge computing devices, blockchain and distributed ledger-based systems, and other suitable resources external to a contract 105. Such external resources may be integrated with the system and method and, where applicable, a contract management system as depicted in FIG. 14. Other approaches to integrating ; 
a processing circuit configured to pull the asset associated with the asset wrapper if the codec authorization cluster authorizes the access ([0055], The data ingestion component functions to send data (transactions) into the system from external sources, poll external systems for data, pull data into the system, or otherwise acquire data.);
a blockchain device to execute a blockchain smart contract for the asset exchange ([0029], One particular application is the use as a computation environment for blockchain/distributed ledger based networks/applications and so called “smart contract” systems. Such “smart contracts” may be executed in a centralized, decentralized, or distributed environment, or other appropriate approach.), wherein the smart contract is executed against a pre-defined number of right tokens characterizing a specific cryptocurrency-value ([0035], a contract may be executed off-chain and data may then be passed to a BDL (e.g., to instantiate state on-chain, such as a master state record) or may call code that exists in an on-chain library (or otherwise) on a BDL to execute an operation such as an asset (e.g. token, cryptocurrency, etc.) transfer (see U.S. patent application Ser. No. 15/476,791). Data pushed to a BDL may 
 Examiner’s Note – Not Positively Cited Element: Claim 1 contains “not positively cited elements” and as such will not differentiate claims from the prior art.  The claim is directed to “an ecosystem for facilitating digital exchange of a digital asset stored as a computer executable file”, however the “a blockchain smart contract” is not positively cited.    Therefore, the “a blockchain smart contract” is not entitled to patentable weight because it is not directed towards to a structural limitation of the “ecosystem” as claimed.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Hunn does not explicitly disclose, but Feeney teaches:
a codec authorizing cluster configured to initiate a handshake mechanism([0035], the client 120 may authenticate the server 122 using a digital certificate provided by the server 122. The server 122 may authenticate the client 120 using a digital certificate provided by the client 120. After successful authentication, the device that received the digital certificate possesses a public key that corresponds to the private key of the device providing the digital certificate; the device that performed the authentication may then use the public key to convey a secret to the device that issued the certificate. The secret may be used as the basis to set up private key cryptographic communication between the client 120 and the server 122; for instance, the secret may be a private key for a private key cryptographic system. The secret may be a datum from which the private key may be derived. The client 120 and server 122 may then uses , 
wherein the authorization determines whether the asset user system and its associated user entity is allowed to access the digital asset digitally under existing access rights - Examiner’s Note – Not Positively Cited Element: Claim 1 contains “not positively cited elements” and as such will not differentiate claims from the prior art.  The claim is directed to “an ecosystem for facilitating digital exchange of a digital asset stored as a computer executable file”, however the “a set of computer-controlled authorization tasks” is not positively cited.    Therefore, the “a set of computer-controlled authorization tasks” is not entitled to patentable weight because it is not directed towards to a structural limitation of the “ecosystem” as claimed.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

an encryption-decryption mechanism configured to decrypt the asset for presentation to the user ([0028], In embodiments of cryptographic systems that are “symmetric,” the decryption key is essentially the same as the encryption key; [0094], if the decryption of the second string using the public key produces a decrypted second string that does not have the correct form, or does not contain the correct categories of data, the second computing device 203 may determine that the second string was produced fraudulently or was fraudulently altered by a party not possessing the private key.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn with the teaching of Feeney as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of 

With respect to claim 2
The combination of Hunn and Feeney teaches the limitations of claim 1.  Hunn further teaches:
the asset wrapper is configured with a specialized data structure containing a plurality of data fields ([0177-0178]), 
wherein the plurality of data fields comprising one or more of a general description field storing digital information associated with the digital asset, a contractual field storing digital information containing licensing and contractual terms for retaining the digital asset, a report infringement field digitally storing information related to procedures for reporting infringements on the associated digital asset, an additional links field for digitally storing details about the asset holder system and its respective participant entity, and a transaction history field for digitally storing information related to contact details of the asset holder system and the respective participant entity.
Examiner’s Comment - Non-functional Descriptive Material
Claim 2 recites: “wherein the plurality of data fields comprising one or more of a general description field storing digital information associated with the digital asset, a contractual field storing digital information containing licensing and contractual terms for retaining the digital asset, a report infringement field digitally storing information related to procedures for reporting infringements on the associated digital asset, an additional links field for digitally storing details about the asset holder system and its respective participant entity, and a transaction history field for digitally storing information related to contact details of the asset holder system and the respective participant entity”, and that it considers containing non-descriptive material.  The “general description field storing digital information associated with the digital asset, a contractual field storing digital information containing licensing and contractual terms for retaining the digital asset, a report infringement field digitally storing information related to procedures for reporting infringements on the associated digital asset, an additional links field for digitally storing details about the asset holder system and its respective participant entity, and a transaction history field for digitally storing information related to contact details of the asset holder system and the respective participant entity” are nonfunctional descriptive material because they describe the characteristics of the “data fields”.  There are no operations that use any of the data fields; and simply describing what is being stored in the data field is considered as nonfunctional descriptive material.  These characteristics are nor processed or used to carry out any steps or functions that rely on these specific characteristics.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, thus the three public keys are not entitled to any patentable weight.    [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential); see also MPEP 2111.05 (I)(A) and (B), or (II)).

With respect to claim 3
The combination of Hunn and Feeney teaches the limitations of claim 2.   Claim 3 teaches: the transaction history field further stores payee details for the asset holder system and the respective participant entity for transacting the digital asset in the right tokens.
Examiner’s Comment: As noted previously in the Examiner comment of claim 2, “the transaction history field” is not entitled to patentable weight due to being non-functional descriptive material.  Since claim 3 is an extension of the transaction history field of claim 2, therefore this claim is also not entitled to patentable weight.

With respect to claim 5
The combination of Hunn and Feeney teaches the limitations of claim 1.  Hunn further teaches: a native protocol to enable transacting the digital asset using the right tokens among the participant entities([0035], In one particular usage scenario, a contract may be executed off-chain and data may then be passed to a BDL (e.g., to instantiate state on-chain, such as a master state record) or may call code that exists in an on-chain library (or otherwise) on a BDL to execute an operation such as an asset (e.g. token, cryptocurrency, etc.) transfer…)

With respect to claim 7
The combination of Hunn and Feeney teaches the limitations of claim 1.  Hunn further teaches: the blockchain device and the codec authorization cluster are connected to a blockchain network such that the blockchain network facilitates a first blockchain instance and a second blockchain instance ([0043], 
The system and method can also enable other approaches to execution of data-driven, computable, or “smart contracts”. The system and method may be run locally; in a shared computing environment such as public, dedicated, or private cloud environment; on a shared server; on a peer-to-peer network; embedded in or form part of a client for running a node of a BDL network; or other appropriate execution environment;  [0054], The system is preferably implemented as a dual-layer system (e.g., computation layer and output layer) to facilitate managing evaluation of content-addressed data by the computation 
Examiner’s Comment:  As stated above under the 112 a rejection, both the “first blockchain instance and the second blockchain instance” are not supported by the specification and that they are also not positively cited elements, therefore they not entitled to patentable weight.  The claim is directed to “an ecosystem”, however both “first blockchain instance and the second blockchain instance” are not directed towards to a structural limitation of the “ecosystem” as claimed.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).


Claims 4 & 8 are rejected under 35 U.S.C 103 as being obvious over Hunn et al. (US20190122317A1; hereinafter: “Hunn”) in view of Feeney (US20160098730A1; hereinafter: “Feeney”), and further in view of Li et al. (US20180337847A1; hereinafter: “Li”).
With respect to claim 4
The combination of Hunn and Feeney teaches the limitations of claim 2.  The combination does not explicitly disclose, but Li teaches: the codec includes a plurality of layers such that number of the layers in the codec corresponds to number of the fields in the specialized data structure associated with the asset wrapper ([0044], The method for indexing a multi-layer blockchain system and maintaining the chain topological structure solved the main problems in a multi-layer blockchain system: (1) in a multi-layer blockchain system, a client device can quickly index the lower layer blockchains through the records in the blockchains; (2) since the seed node maintains the topological structure of a complete blockchain, a client device can identify a responsive node of the complete blockchain through the seed node….)


With respect to claim 8
The combination of Hunn and Feeney teaches the limitations of claim 7.  The combination does not explicitly disclose, but Li teaches: the first blockchain instance hosts a first asset wrapper instance of the asset wrapper and a second blockchain instance hosts a second asset wrapper instance of the asset wrapper ([0006], The Bitcoin-derived pegged sidechains is similar to pegging Pound (currency) to gold. Unlike other cryptocurrencies which exclude the existing systems, sidechain technology may be integrated into the existing cryptocurrency systems. Sidechain technology enables the transfer of Bitcoin and other digital assets across multiple blockchains, which means that users can access new cryptocurrency systems using existing assets. Multiple sidechains can be linked to Bitcoin, each with different characteristics and purposes. All of these sidechains rely on the flexibility and scarcity guaranteed by the Bitcoin's main chain. On this basis, the sidechain technology further expands the application and innovation of blockchain technology, enabling traditional blockchains to support multiple types of assets, as well as micropayments, smart contracts, security processing mechanisms, and real-world assets registration.)
Examiner’s Comment:  As explained above for the rejection of claim 7, both the “first blockchain instance and the second blockchain instance” are not entitled to patentable weight.


Claim 6 is rejected under 35 U.S.C 103 as being obvious over Hunn et al. (US20190122317A1; hereinafter: “Hunn”) in view of Feeney (US20160098730A1; hereinafter: “Feeney”), and further in view of Baird et al. (US20190129893A1; hereinafter: “Baird”).
With respect to claim 6
The combination of Hunn and Feeney teaches the limitations of claim 1.  The combination does not explicitly disclose, but Baird teaches: the asset wrapper is encapsulated by using a data structure defined by binary trees and linked lists ([0141], Another approach is to use a single data structure such as a trie, instead of having a tree of hash tables. For a trie, each key can be a fixed-length hash of a predefined size such as, for example 16, 32, or 64 bits. A map is represented by a binary tree, whose nth level represents the nth bit of a key, and a key is looked up by walking down the 16 (or 32 or 64) levels. The value is then stored at the leaf at the bottom level. To handle key hash collisions, the leaf stores a list of key-value pairs, though that list would be expected to be very short, on average, especially if the hash function is unknown to an attacker who might try to choose keys to cause excessive collisions…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn/ Feeney with the teaching of Baird as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of 

Claims 9-15 are rejected under 35 U.S.C 103 as being obvious over Hunn et al. (US20190122317A1; hereinafter: “Hunn”) in view of Feeney (US20160098730A1; hereinafter: “Feeney”) in view of of Li et al. (US20180337847A1; hereinafter: “Li”), and further in view of DEONARINE et al. (US20180046766A1; hereinafter: “DEONARINE”).
With respect to claim 9
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  The combination does not explicitly disclose, but DEONARINE teaches: the first asset wrapper instance comprises a first metadata layer to store metadata and keywords relating to information contained within the asset wrapper ([0036], the method comprising: a four layer implementation model, with the first layer/data layer consisting of the raw biomedical information to be transmitted, a second layer/metadata layer for generating associated metadata such as date, time, location, facility, author, and related fields…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn/ Feeney /Li with the teaching of DEONARINE as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate the secure exchange and tracking of information based on indexing of the layers.

With respect to claim 10
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  The combination does not explicitly disclose, but DEONARINE teaches: the first asset wrapper instance further comprises a sub- layer for storing blockchain hashes associated with the asset wrapper ([0036], the method comprising: a four layer implementation model, with the first layer/data layer consisting of the raw biomedical information to be transmitted, a second layer/metadata layer for generating associated metadata such as date, time, location, facility, author, and related field; a third layer/indexing layer which consists of generating a blockchain or similar cryptographic/hashing method (such as SHA256, MD6, AES, etc.) to identify this information,…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn/Feeney/Li with the teaching of DEONARINE as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate the secure exchange and tracking of information based on indexing of the layers.

With respect to claim 11
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  The combination does not explicitly disclose, but DEONARINE teaches: the first wrapper instance may further include an extendible layer template (a sub-layer layout) configured to create additional layers to contain additional digital data types related to the asset ([0036], a four layer implementation model, with the first layer/data layer consisting of the raw biomedical information to be transmitted, a second layer/metadata layer for generating associated metadata such as date, time, location, facility, author, and related fields; a third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn/Freeny/Li with the teaching of DEONARINE as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate the secure exchange and tracking of information based on indexing of the layers.

With respect to claim 12
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  Per [0145] of the claimed invention, the difference between the first asset wrapper and the second asset wrapper is that one is stored on a blockchain layer 502 and the other being stored on a side chain layer 504.  Fundamentally, both the blockchain and side chain layers inherited the characteristics of a distributed ledger.  
the second asset wrapper instance comprises a second metadata layer to store metadata and keywords relating to information contained within the asset wrapper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “the second asset wrapper instance comprises a second metadata layer to store metadata and keywords relating to information contained within the asset wrapper”, which is a similar duplicate of the same limitation of “the first asset wrapper instance comprises a first metadata layer to store metadata and keywords relating to information contained within the asset wrapper.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).

With respect to claim 13
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  Per [0145] of the claimed invention, the difference between the first asset wrapper and the second asset wrapper is that one is stored on a blockchain layer 502 and the other being stored on a side chain layer 504.  Fundamentally, both the blockchain layer and side chain layer inherited the same characteristics of a distributed ledger.  
The combination of Hunn, Feeney, Li and DEONARINE do not specifically teaches: the second asset wrapper instance further comprises a sub-layer for storing blockchain hashes associated with the asset wrapper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the 

With respect to claim 14
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  Per [0145] of the claimed invention, the difference between the first asset wrapper and the second asset wrapper is that one is stored on a blockchain layer 502 and the other being stored on a side chain layer 504.  Fundamentally, both the blockchain layer and side chain layer inherited the same characteristics of a distributed ledger.  
The combination of Hunn, Feeney, Li and DEONARINE do not specifically teaches: the second wrapper instance may further include an extendible layer template (a sub-layer layout) configured to create additional layers to contain additional digital data types related to the asset.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “the second wrapper instance may further include an extendible layer template (a sub-layer layout) configured to create additional layers to contain additional digital data types related to the asset.”, which is a similar duplicate of the same limitation of “the first wrapper instance may further include an extendible layer template (a sub-layer layout) configured to create additional layers to contain additional digital data types related to the asset.”  Furthermore, the mere duplication of parts has no patentable significance 

With respect to claim 15
The combination of Hunn, Feeney and Li teaches the limitations of claim 8.  Li further teaches: the second wrapper instance may further include the codec associated with the digital asset (see at least [0006].)

Claims 16-18 are rejected under 35 U.S.C 103 as being obvious over Hunn et al. (US20190122317A1; hereinafter: “Hunn”) in view of Feeney (US20160098730A1; hereinafter: “Feeney”) in view of Leong et al. (US20180367310A1; hereinafter: “Leong”).
With respect to claim 16
The combination of Hunn and Feeney teaches the limitations of claim 1.  The combination does not explicitly disclose, but Leong teaches: a blockchain-based identity verification system, a private key wallet, and an associated private key, wherein the identity verification system is configured to authorize verifiable digital identity profile attached to a blockchain private key([0045], The identity provider 610 is further responsible for creating and signing the identity attestation of identity for the user 230. The attestation may simply be a statement by the identity provider that it has verified the user identity physically. The identity provider may sign the attestation using its private key. In one implementation, the identity attestation may include a set of attribute-level verification, e.g., name and date of birth. The attestation may further contain attribute level biometrics information, i.e., the type of biometrics information of the user that the identity provider tracks. The attestation preferably may not contain actual personal identifiable information (PII). The attestation signed by the identity provider 610 may be provided to the mobile identity wallet 606 of the user 230 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn/Feeney with the teaching of Leong as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the security of a blockchain transaction by verifying the identity of users.

With respect to claim 17
The combination of Hunn, Feeney and Leong teaches the limitations of claim 16.  Leong further teaches: the blockchain-based identity verification device comprises a biometric recognition device to read biometric information associated with the user participant ([0046], The trusted service provider 620/630 may additionally receive a signed consent to read and access biographic and/or biometric data of the user if further verification of identity is desired (i.e., verification that the mobile identity wallet and the identity attestation stored therein belongs to the user holding the mobile identity wallet) (706). The trusted service provider 620/630 may perform the verification of the authenticity of the identity attestation by accessing the permissioned DDSL 330/110 using the data element identifier from the mobile identity wallet (730). The trusted service provider 620/630 may further perform verification of the user biometrics and biographic information by capturing physical biometric measurements from the user (706) and communicate with the identity provider 610 for verification (710).)

With respect to claim 18

a plurality of participant systems, wherein the plurality of participant systems comprising at least one of an asset user system, an asset holder system, and an asset mining system ([0004], “Smart contract” systems execute computational logic as a transaction-based state machine in a distributed environment in which all nodes of a distributed ledger or blockchain network process all transactions and enforce state changes on-chain automatically in step with contract logic execution using built-in consensus mechanisms.),
wherein each of the asset user system, the asset holder system, and the asset mining system are associated with respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles - Examiner’s Note - Non-functional Descriptive Material
Claim 1 recites: “wherein each of the asset user system, the asset holder system, and the asset mining system are associated with respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles” and that it considers containing non-descriptive material.  The “respective participant entities registered with the ecosystem through respective digital and uniquely identifiable profiles” are nonfunctional descriptive material because they describe the characteristics of “the asset user system, the asset holder system, and the asset mining system”.  There are no operations that use any of the identifiable profiles; and simply associating the profiles/information are considered as nonfunctional descriptive material.  These characteristics are nor processed or used to carry out any steps or functions that rely on these specific characteristics.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, thus the three public keys are not entitled to any patentable weight.    [T]he critical question is whether there exists any new and unobvious functional 

an asset wrapper associated with the digital asset and configured in the form of a multi-layered structure and computer-executable document ([0054], The system is preferably a “multi-layer” computing environment where the computation layer can facilitate evaluations of a programmable clause as data is received. The system is preferably implemented as a virtual machine (VM) but may alternatively be any suitable execution engine of the computing environment; [0042], the computation environment may be integrated with a multiplicity of blockchain/distributed ledger protocols and instances of each. For example, a data-driven contract executed using the system and method may integrate with two or more ledgers of the same or different protocols at the contract level. This is beneficial as various operations, transactions, and state may be needed to be performed or shared not solely on a single blockchain or distributed ledger (e.g., a tokenized asset transfer may be performed on a first chain/ledger, a payment performed on second chain/ledger, and state shared on a third chain/ledger)
,wherein the multi-layered structure comprises a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer - Examiner’s Note - Non-functional Descriptive Material
Claim 1 recites: “the multi-layered structure comprises a first layer to store source information digitally owned by a first participant, a second layer to store updates on the source information digitally owned by a second participant, and a third layer to store referencing of the updates between the first layer and the second layer”, and that it considers containing non-descriptive material.  The “a first layer to store source information digitally owned by a first participant, a second layer to store 

a codec configured as a computer executable file and associated with the asset wrapper ([0031], The computing environment in one variation is implemented through a VM though any suitable execution engine elements may additionally or alternatively be used), wherein the codec is executed when an external request for the asset exchange is initiated ([0213],  to enable the Execution Engine 104 to receive and send data to and from integrated resources such as web service or other APIs, edge computing devices, blockchain and distributed ledger-based systems, and other suitable resources external to a contract 105. Such external resources may be integrated with the system and method and, where applicable, a contract management system as depicted in FIG. 14. Other approaches to integrating external resources with the system and method may be used. Extending the system and method to a BDL ; 
a processing circuit configured to pull the asset associated with the asset wrapper if the codec authorization cluster authorizes the access ([0055], The data ingestion component functions to send data (transactions) into the system from external sources, poll external systems for data, pull data into the system, or otherwise acquire data.);
a blockchain device to execute a blockchain smart contract for the asset exchange ([0029], One particular application is the use as a computation environment for blockchain/distributed ledger based networks/applications and so called “smart contract” systems. Such “smart contracts” may be executed in a centralized, decentralized, or distributed environment, or other appropriate approach.), wherein the smart contract is executed against a pre-defined number of right tokens characterizing a specific cryptocurrency-value ([0035], a contract may be executed off-chain and data may then be passed to a BDL (e.g., to instantiate state on-chain, such as a master state record) or may call code that exists in an on-chain library (or otherwise) on a BDL to execute an operation such as an asset (e.g. token, cryptocurrency, etc.) transfer (see U.S. patent application Ser. No. 15/476,791). Data pushed to a BDL may include any arbitrary payload data, which may include (but is not limited to): object outputs from the execution environment, execution data, computation metadata (such as timestamps), parameters from the contract or from contract processing, and other data.)
Examiner’s Note – Not Positively Cited Element: Claim 1 contains “not positively cited elements” and as such will not differentiate claims from the prior art.  The claim is directed to “an ecosystem for facilitating digital exchange of a digital asset stored as a computer executable file”, however the “a blockchain smart contract” is not positively cited.    Therefore, the “a blockchain smart contract” is not entitled to patentable weight because it is not directed towards to a structural limitation of the “ecosystem” as claimed.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion 

Hunn in view of Leong do not explicitly disclose, but Feeney teaches:
a codec authorizing cluster configured to initiate a handshake mechanism([0035], the client 120 may authenticate the server 122 using a digital certificate provided by the server 122. The server 122 may authenticate the client 120 using a digital certificate provided by the client 120. After successful authentication, the device that received the digital certificate possesses a public key that corresponds to the private key of the device providing the digital certificate; the device that performed the authentication may then use the public key to convey a secret to the device that issued the certificate. The secret may be used as the basis to set up private key cryptographic communication between the client 120 and the server 122; for instance, the secret may be a private key for a private key cryptographic system. The secret may be a datum from which the private key may be derived. The client 120 and server 122 may then uses that private key cryptographic system to exchange information until the in which they are communicating ends. In some embodiments, this handshake and secure communication protocol is implemented using the secure sockets layer (SSL) protocol.), 
wherein the authorization determines whether the asset user system and its associated user entity is allowed to access the digital asset digitally under existing access rights - Examiner’s Note – Not Positively Cited Element: Claim 1 contains “not positively cited elements” and as such will not differentiate claims from the prior art.  The claim is directed to “an ecosystem for facilitating digital exchange of a digital asset stored as a computer executable file”, however the “a set of computer-controlled authorization tasks” is not positively cited.    Therefore, the “a set of computer-controlled 

an encryption-decryption mechanism configured to decrypt the asset for presentation to the user ([0028], In embodiments of cryptographic systems that are “symmetric,” the decryption key is essentially the same as the encryption key; [0094], if the decryption of the second string using the public key produces a decrypted second string that does not have the correct form, or does not contain the correct categories of data, the second computing device 203 may determine that the second string was produced fraudulently or was fraudulently altered by a party not possessing the private key.); 

Hunn in view of Feeney do not explicitly disclose, but Leong teaches:
a blockchain-based identity verification system, a private key wallet, and an associated private key, wherein the identity verification system is configured to authorize verifiable digital identity profile attached to a blockchain private key and the private key wallet of the user participant based on biometric information associated with a user participant of the asset user system ([0045], The identity provider 610 is further responsible for creating and signing the identity attestation of identity for the user 230. The attestation may simply be a statement by the identity provider that it has verified the user identity physically. The identity provider may sign the attestation using its private key. In one implementation, the identity attestation may include a set of attribute-level verification, e.g., name and date of birth. The attestation may further contain attribute level biometrics information, i.e., the type of biometrics information of the user that the identity provider tracks. The attestation preferably may not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn/Feeney with the teaching of Leong as they relate to a system/method of processing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the security of a blockchain transaction by verifying the identity of users.


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	2/26/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685